Exhibit 10.1 COMARCO, INC. Deferred Compensation Agreement Comarco, Inc. (the “ Company ”) would like to recognize the increased efforts of Mr. Lanni and his contributions to the Company during this critical time. Therefore, effective November 1, 2013, for each month of service provided by you to the Company from and after such date, the company will accrue an additional salary of $3,833.33 per month (“ Accrued Fees ”), and shall continue to pay salary at the current rate of $15,333.33 per month. By executing this Deferred Compensation Agreement (this “ Agreement ”), you agree to be bound by (i) this Agreement and (ii) you have no legal right to receive any Accrued Fees until and unless the conditions provided for in Section 1 are met. In addition, you recognize and agree that all determinations, interpretations, or other actions respecting this Agreement will be made by the Board and shall be final, conclusive and binding on all parties. For purposes of clarity, except as may otherwise be set forth in a separate written agreement between you and the Company, you understand and agree that this Agreement (including, without limitation, any accruing salary or base salary referenced herein) may be terminated or modified at any time upon action by the Board and by providing you written notice of such action; provided that, unless otherwise agreed by you in writing, any such termination or modification shall only be effective from and after your receipt of such written notice and shall not terminate or modify any Accrued Fees earned as of such date. 1.
